Citation Nr: 1314233	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-43 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 Travel Board hearing.  A transcript of this hearing is of record and has been considered.  

This claim was previously remanded in March 2011.  In May 2012, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain a VA medical opinion.  The action specified in the May 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
In November 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was submitted in January 2013.  The Veteran was afforded sixty days to respond.  


FINDINGS OF FACT

1.  Competent and credible evidence indicates that the Veteran's left ear hearing loss did not have onset in service and was not caused by or otherwise related to the Veteran's active military service.  

2.  Competent and credible evidence indicates that the Veteran's right ear hearing loss was, at least in part, caused by or otherwise related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2012).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even though hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service, particularly where the evidence demonstrates a threshold shift during service.  Hensley, 5 Vet. App. at 159-60. 

The Veteran claims that he suffered acoustic trauma during his military service which caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by heavy vehicles, tanks, and gunfire on the firing range while in active duty service.  The Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His service personnel records indicate that he served as a heavy vehicle driver, a specialty generally associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2012).  Thus, the Board concedes exposure to noise in service.  

The Veteran has also admitted to post-service noise exposure working as a farmer between 1966 and 1980 and on an aircraft assembly line between 1980 to 2004 with hearing protection.  He added that he had done some logging, during layoffs as the aircraft work slowed.  See VA Form 21-4138 received in May 2012.  See also December 2006 VA treatment record, August 2009 VA examination report, January 2011 hearing transcript, and June 2011 VA examination report.

At his January 2011 Travel Board hearing, the Veteran claimed that he had noticeable hearing loss when he left the service in 1966.

The Veteran has also submitted several lay statements from family and friends reflecting their observations of his hearing decline.

In this case service treatment records reflect no specific instances of complaints or treatment stemming from noise trauma.  On entrance examination in December 1963, puretone thresholds, in the right ear were -5(10), -5(5), -5(5), 0(10), and 5(10) decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) and for the left ear at the same frequencies were 15(30), 0(10), 5(15), 0(10) and 5(10) decibels.  

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

At the Veteran's separation physical three years later in January 1966, puretone thresholds in the right ear were 0(15), 5(15), 10(20), and 10(15) decibels at 500, 1,000, 2,000, and 4,000 Hertz (Hz) and for the left ear at the same frequencies were 10(25), 5(15), 0(10), and -5(0) decibels.  

While the elevated threshold in 1966, at 500 Hz at the left ear, was beyond the range of normal hearing, none of the thresholds were significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.  That said, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  Thus the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley supra.  

An April 1966 VA examination report, completed within three months of the Veteran's separation from service, shows that physical examination of the ears revealed normal canals and drums with no hearing loss noted.  

There are no additional pertinent records associated with the claims file until a January 2009 private audiological examination from Hearing Centers in which the Veteran was diagnosed with bilateral mild sloping to severe mid to high frequency sensorineural hearing loss with excellent (92 percent bilaterally) word recognition.  The private examiner acknowledged the Veteran's statements that he had unprotected military and occupational noise exposure and noted that this was consistent with high frequency noise-induced sensorineural hearing loss evident in both ears.  The examiner further noted that the Veteran's history of noise exposure suggested possible damage to hearing during service.
      
The Veteran was afforded a VA audiological examination in August 2009 for the specific purpose of obtaining an opinion as to whether his current hearing loss could be related to service.  The VA examiner reviewed the Veteran's claims file and considered the Veteran's statements that he was exposed to exposed to tank noise, heavy vehicle noise, and gunfire on the firing range during his active duty service as well as machinery noise as a farmer during his post-service occupation.  In considering all the information provided to her, the VA examiner opined that it was not likely that the Veteran's hearing loss was the result of military noise exposure, on the basis that the service audiograms in 1963 and 1966 showed hearing within normal limits, but rather was due to the post-service noise exposure from farming. 
      
Additional VA audiological examinations in June 2011 and May 2012 continued to rely heavily on the fact that the Veteran's hearing was normal at induction and separation.  The audiologist observed that the Board had provided decibel levels for the induction and separation examinations under the ASA and ISO standards, and that when comparing these two examinations the Veteran's hearing was unchanged, despite his reported history of military noise exposure.  She added that there was no aggravation of any pre-existing hearing loss.  The examiner concluded by stating that, based on all of the evidence of record, she agreed with the previous VA examiner that the Veteran's current hearing loss disability was not likely related to or caused by his period of active service. 

Because of the Veteran's conceded in-service noise exposure, the service treatment records (including the evidence of some hearing loss pursuant to Hensley at 500 Hz in the left ear at entrance and separation examinations and some shift in decibel losses at various frequencies in the right ear during service); the post-service noise-exposure; and the incomplete medical opinions, the Board determined that an advisory medical opinion was needed.  The Board requested that the medical expert review the Veteran's claims file, including the opinions already of record.

In January 2013, a VA clinical audiologist opined that it was less likely than not that the Veteran's bilateral hearing loss is related to in service noise exposure.  She explained that the Veteran's the Veteran's entrance and separation examinations yielded normal hearing and that the Institute of Medicine has determined that there is "no scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such exposure."  She also noted that the Veteran had significant post-service occupational noise exposure, which she believed was a likely cause of the Veteran's current hearing loss disability.  The audiologist considered the lay statements of the Veteran's friends and family, describing the Veteran's history of hearing loss, but observed that these statements appeared to describe a more recent onset of hearing loss, using terms such as "over the last several years" or "deteriorated in the last few years."

In considering whether the Veteran had any pre-existing hearing loss, the audiologist concluded that the Veteran did not.  She noted that although the Veteran's left ear appeared to show some hearing loss at 500Hz on his entrance audiogram, the evidence showed great variability in the thresholds at 500Hz on all tests and this particular frequency was affected by ambient noise, ear phone placement, ear canal anatomy, middle ear condition, etc.  She observed that the Veteran's hearing had repeatedly tested in the normal range at this frequency, negating the possibility of pre-existing hearing loss.  

Finally, the examiner noted that the Veteran's hearing at 2000Hz in his right ear underwent a change in hearing threshold greater than normal measurement variability or verified permanent significant threshold shift (STS) between entrance and separation from service.  She observed that under Hensley, the Veteran's hearing loss at that frequency in that ear could be at least partially due to noise exposure in service based solely on the degree of threshold shift that occurred and not considering any other evidence.  While it is clear from a review of her report that the audiologist does not believe that all of the Veteran's hearing loss in the right ear was caused by or is related to his military service but rather due to post-service occupational noise exposure, she did note that "regardless of the overwhelming evidence of occupational noise exposure weighing heavily in damage to the claimant's hearing, this author cannot disregard the weight of the Hensley provision to protect the claimant."

Based on all the above evidence, the Board finds that entitlement to service connection for right hearing loss is warranted based on the conclusions of the January 2013 VA audiologist, but entitlement to service connection for left ear hearing loss must be denied.

The preponderance of the evidence supports a finding that the Veteran's left hearing loss did not have onset in service and was not caused by or related to the Veteran's active military service.  

The Veteran has presented lay testimony that he noticed hearing loss at separation from service although the Veteran's hearing was within normal limits at separation from service and at an April 1966 VA examination.  The January 2013 VA examiner did note a significant threshold shift in service as to the right ear only however.  Given this factor, while the Board finds the Veteran's assertions of some noticeable hearing loss since service to be competent and credible, the Board notes a determination of whether such loss of hearing is bilateral or unilateral, or, in fact whether the Veteran's current hearing loss in both ears is related to the reported post-service continuous symptomatology requires competent medical evidence in this case although in some instances lay assertions of continuous symptomatology can serve as a nexus to service.  Notably, post-service, there is no objective evidence of hearing loss until more than forty years after separation from service, and the Veteran has reported a lengthy post-service history of occupational noise exposure.  Additionally, while lay statements submitted by the Veteran's friends and family generally use vague terms to describe the Veteran's hearing loss disability, none of the witnesses claim that they observed the Veteran suffering from hearing problems immediately following his separation from service.  Rather these statements suggest that the Veteran began having observable hearing problems within the last few years.  

Moreover, the August 2009, June 2011, and May 2012 VA examiners all concluded that the Veteran's current hearing loss disability is not related to in service noise exposure, as did the VHA examiner.  While the private audiologist who examined the Veteran in January 2009 suggested possible damage to the Veteran's hearing during military service, her opinion is speculative and speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, this private audiologist did not review the Veteran's claims folder, including the Veteran's service treatment records and claims file.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board gives the greatest weight to the January 2013 VHA opinion.  The VHA expert discusses in detail the evidence of record, and provides a detailed rationale for her conclusions that refers to the evidence as well as to accepted medical principles.  Her conclusions are logical and consistent with the evidence of record.  

The Board notes that the Veteran himself may be convinced that his left ear hearing loss is related to service; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has left ear hearing loss due to his in-service noise exposure, as opposed to post-service noise exposure or some other cause, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

The Board finds that other evidence of record, including the VHA opinion, the VA examination reports, and service treatment records, has greater probative value.  For all the above reasons, entitlement to service connection for left hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

However, based on the finding that the threshold shift in the Veteran's right ear at 2,000Hz was significant and the conclusions of the January 2013 VHA expert that she could not disregard the Hensley considerations despite her finding that there was overwhelming evidence that the Veteran's post-service occupational noise exposure damaged the Veteran's hearing, the Board finds that under the provisions of Hensley, at least some of the Veteran's hearing loss in his right ear must be attributed to service.  Accordingly, affording the Veteran the benefit of the doubt, entitlement to service connection for right ear hearing loss is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the January 2011 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   

The appellant was afforded VA medical examinations and opinions in August 2009, June 2011, and May 2012.  In January 2013, a VHA opinion was obtained from a VA audiologist.  The VHA opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





						(Continued on the Next Page)


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


